PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated October 16, 2002, we dismiss this appeal for lack of jurisdiction. The order on appeal, Order Granting Defendant’s Motion for Summary Judgment as to Count V, dated August 8, 2002, is neither a final appeal-able order nor an appealable partial final order where an interrelated counterclaim *274for indemnification is pending below. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99-100 (Fla.1974); Fla. R.App. P. 9.110(k), (m).
DISMISSED.
ALLEN, C.J., DAVIS and PADOVANO, JJ., concur.